UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-518



In Re: RONALD GRAHAM,

                                                       Petitioner.




                On Petition for Writ of Mandamus.


Submitted:   April 15, 1996                 Decided:   May 7, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.

Ronald Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Graham has filed a petition for a writ of mandamus

seeking an order from this court forbidding certain judges and

court personnel from further participation in any of Graham's law-

suits and directing that his cases henceforth be heard in Roanoke,

Virginia. Mandamus is a drastic remedy to be used only in extra-
ordinary circumstances. Kerr v. United States Dist. Court, 426 U.S.
394, 402 (1976). Mandamus relief is only available when there are

no other means by which the relief sought could be granted. In re
Beard, 811 F.2d 818, 826 (4th Cir. 1987). The party seeking manda-

mus relief carries the heavy burden of showing that he has "no

other adequate means to attain the relief he desires" and that his

right to such relief is "clear and indisputable." Allied Chem.
Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). Graham has not made

such a showing. Accordingly, although we grant Graham's application

to proceed in forma pauperis, we deny mandamus relief. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

wold not aid the decisional process. We deny the motion to trans-

fer, the motion to prevent certain judges from handling future

cases, and the motion to be subpoenaed as a witness.




                                                   PETITION DENIED




                                2